NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted January 23, 2013*
                                 Decided January 24, 2013

                                          Before

                           FRANK H. EASTERBROOK, Chief Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 12-2346

GHALEB AZROUI,                                  Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 12 CV 00280
E*TRADE SECURITIES, LLC,
     Defendant-Appellee.                        Robert W. Gettleman,
                                                Judge.

                                        ORDER

       Ghaleb Azroui appeals the denial of his motion to vacate an arbitration award
favoring E*Trade Securities, LLC. Azroui conducted online trading through E*Trade’s
website and believes the company violated its customer agreement by failing to process his
trading requests in a timely manner and twice freezing his account. The customer
agreement includes a broad arbitration clause, and Azroui submitted his claim to
arbitration. During the hearing E*TRADE admitted that it had frozen Azroui’s account
after detecting a potential security threat—Azroui had logged on using a computer


      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12-2346                                                                              Page 2

unfamiliar to E*TRADE. When he asked the firm to unfreeze the account, it mistakenly
restored only some of the account’s functionality. Azroui maintained that E*TRADE’s error
prevented him from making timely trades that would have netted him at least $165,000.
The three-member arbitration panel disagreed and ruled in favor of E*Trade.

       Dissatisfied, Azroui asked a federal court to vacate the award. See 9 U.S.C. §§ 6, 10.
He accused the arbitrators of failing to “listen well” to the evidence that he had offered
against E*Trade. The district court denied Azroui’s motion to vacate. It concluded that
Azroui had not met his burden to show that the arbitrators were biased, refused to hear
evidence, or exceeded their powers—the only grounds that could permit vacating the
award. See id. at § 10(a)(1)–(4); Affymax, Inc. v. Ortho-McNeil-Janssen Pharm., 660 F.3d 281,
284 (7th Cir. 2011).

        Azroui appeals and rehashes his contention that the arbitrators were biased. He
insists that they rejected all his evidence and ruled in favor of E*Trade despite its admission
that it had made a mistake. To Azroui, this shows “evident partiality or corruption” on the
part of the arbitrators. See 9 U.S.C. § 10(a)(2). We review de novo the denial of the motion to
vacate, Webster v. A.T. Kearney, Inc., 507 F.3d 568, 571 (7th Cir. 2007), but we agree with the
district court that Azroui did not meet his “difficult” burden of showing direct bias, Harter
v. Iowa Grain Co., 220 F.3d 544, 556 (7th Cir. 2000). His evidence of bias is that the panel
ruled against him on a record that he believes favored him. But factual or legal errors are
never grounds for vacating an arbitration award, Eljer Mfg., Inc. v. Kowin Dev. Corp., 14 F.3d
1250, 1254 (7th Cir. 1994), and a mere appearance of bias (as Azroui infers from the adverse
ruling) is likewise not a valid ground for vacatur, see Health Servs. Mgmt. Corp. v. Hughes,
975 F.2d 1253, 1264 (7th Cir. 1992).

       Azroui also presents a new argument—the arbitrators impaired the fundamental
fairness of the hearing by denying his request for a postponement. See 9 U.S.C. § 10(a)(3).
But he forfeited this argument by raising it for the first time on appeal. See Anderson v.
Donahoe, 699 F.3d 989, 997 (7th Cir. 2012); Coleman v. Hardy, 690 F.3d 811, 818 (7th Cir. 2012).
In any event, his brief tells us nothing about the reasons he gave the arbitrators for the
postponement or how its denial adversely affected him.

       Accordingly, we AFFIRM the district court’s judgment.